                                   Case 15-16629             Doc 102    Filed 06/16/20       Page 1 of 2
Entered: June 16, 2020
Signed: June 16, 2020

SO ORDERED




Information to identify the case:
Debtor 1              Kevin R. Laws                                                 Social Security number or ITIN   xxx−xx−6609

                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _

Debtor 2              Earlene M. Laws                                               Social Security number or ITIN   xxx−xx−1905
(Spouse, if filing)
                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court District of Maryland

Case number: 15−16629 LSS            Chapter: 13




Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Kevin R. Laws                                                Earlene M. Laws



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               This order does not prevent debtors from
                                                                             paying any debt voluntarily. 11 U.S.C. § 524(f).
Creditors cannot collect discharged debts
                                                                             Most debts are discharged
This order means that no one may make any
attempt to collect a discharged debt from the                                Most debts are covered by the discharge, but
debtors personally. For example, creditors cannot                            not all. Generally, a discharge removes the
sue, garnish wages, assert a deficiency, or                                  debtors' personal liability for debts provided for
otherwise try to collect from the debtors personally                         by the chapter 13 plan.
on discharged debts. Creditors cannot contact the                            In a case involving community property: Special
debtors by mail, phone, or otherwise in any                                  rules protect certain community property owned
attempt to collect the debt personally. Creditors                            by the debtor's spouse, even if that spouse did
who violate this order can be required to pay                                not file a bankruptcy case.
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose
a home mortgage or repossess an automobile.


                                                                                          For more information, see page 2
Form 3180W                                                   Chapter 13 Discharge                                      page 1
                          Case 15-16629          Doc 102    Filed 06/16/20      Page 2 of 2




Some debts are not discharged
Examples of debts that are not discharged are:

      ♦ debts that are domestic support                                 ♦ debts for restitution, or damages,
        obligations;                                                      awarded in a civil action against the
                                                                          debtor as a result of malicious or willful
                                                                          injury by the debtor that caused
      ♦ debts for most student loans;                                     personal injury to an individual or the
                                                                          death of an individual; and

      ♦ debts for certain types of taxes specified in
        11 U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B),                       ♦ debts for death or personal injury
        or 523(a)(1)(C) to the extent not paid in full                    caused by operating a vehicle while
        under the plan;                                                   intoxicated.


      ♦ debts that the bankruptcy court has                      In addition, this discharge does not stop
        decided or will decide are not discharged                creditors from collecting from anyone else who
        in this bankruptcy case;                                 is also liable on the debt, such as an insurance
                                                                 company or a person who cosigned or
                                                                 guaranteed a loan.
      ♦ debts for restitution, or a criminal fine,
        included in a sentence on debtor's criminal
        conviction;
                                                                  This information is only a general
                                                                  summary of a chapter 13 discharge; some
      ♦ some debts which the debtors did not                      exceptions exist. Because the law is
        properly list;                                            complicated, you should consult an
                                                                  attorney to determine the exact effect of
                                                                  the discharge in this case.
      ♦ debts provided for under 11 U.S.C. §
        1322(b)(5) and on which the last payment
        or other transfer is due after the date on
        which the final payment under the plan
        was due;


      ♦ debts for certain consumer purchases
        made after the bankruptcy case was filed if
        obtaining the trustee's prior approval of
        incurring the debt was practicable but was
        not obtained;




Form 3180W                                       Chapter 13 Discharge                              page 2
